Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 8, 2018                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  157813-5(64)(65)(66)                                                                                    David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 157813
  v                                                                 COA: 339543
                                                                    Oakland CC: 1990-097706-FC
  JESSIE HAYES,
             Defendant-Appellant.
  _________________________________________

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 157814
  v                                                                 COA: 339544
                                                                    Oakland CC: 1988-083715-FC
  DONYELLE MICHAEL BLACK,
             Defendant-Appellant.
  _________________________________________

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 157815
  v                                                                 COA: 339547
                                                                    Oakland CC: 1987-078538-FC
  JEMAL TIPTON,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motions of defendants-appellants to extend the
  time for filing their replies are GRANTED. The replies will be accepted as timely filed if
  submitted on or before August 28, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 8, 2018

                                                                               Clerk